Title: To Thomas Jefferson from Tench Coxe, 5 March 1791
From: Coxe, Tench
To: Jefferson, Thomas



March 5th. 1791

Mr. Coxe has the honor to enclose to Mr. Jefferson some notes upon navigation marked [A] which he prepared at the request of the Chairman on the Navigation Committee. That subject being now refer’d to Mr. Jefferson by the house of representatives Mr. Coxe takes the liberty of depositing these papers with him in the hope that they may be of some use. Mr. C. also has the honor to enclose a little pamphlet of his written about four years ago on American commerce and another on American Manufactures, which, tho not a part of the subject, has a near relation to it.
